NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                Submitted March 30, 2016* 
                                  Decided April 6, 2016 
                                              
                                          Before 
 
                     DIANE P. WOOD, Chief Judge 
                      
                     FRANK H. EASTERBROOK, Circuit Judge 
                      
                     DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐1110 
 
LAURA A. JENNINGS,                                Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Southern District of 
                                                  Indiana, Indianapolis Division. 
      v.                                           
                                                  No. 1:16‐cv‐00004‐TWP‐MJD 
CITY OF INDIANAPOLIS, et al.,                      
      Defendants‐Appellees.                       Tanya Walton Pratt, 
                                                  Judge. 
 
                                        O R D E R 
 
        Appellant Laura Jennings has filed numerous cases in this court and in the 
district courts of this circuit—enough to earn herself a sanctions order barring her from 
filing any other litigation in any court in the Seventh Circuit until she has paid all the 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. The appeal is thus submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2). Pursuant to Seventh Circuit Internal Operating Procedure 6(b), this case has 
been designated as successive to No. 14‐3337 and has been assigned to the same panel. 
No. 16‐1110                                                                              Page 2 
 
fees she owes to the district courts and to this court. See Support Sys. Int’l, Inc. v. Mack, 
45 F.3d 185, 186 (7th Cir. 1995) (per curiam). But she filed the present appeal before the 
Mack order was entered, and so we will resolve it on the merits based on the documents 
she has already filed. 
 
        That said, her brief on appeal is hard to decipher. She writes that “[t]he 
Appellant filed a civil suit on January 4, 2016 in the U.S. District Court in good faith 
requesting a jury of her peers to hear the case presented. The monetary relief of 
$11,000,000 for the unrelenting, consistent endurance of acts of retaliation and/or 
reprisal seems a fair request.” The district court understood her to be making the 
following allegations: 
 
        The defendants have violated 18 U.S.C. 1331 [sic], 18 U.S.C. 1028 Amendment I, 
        Amendment XIV Reprisal / Retaliation Act prior to during and to date while 
        Plaintiff is excercising [sic] her right to file a complaint as guaranteed by the 
        Constitution of the United States. Also acts of retaliation against plaintiff for 
        filing pass [sic] discrimination complaint :15‐2852 [sic] (all of which violates the 
        Plaintiff’s Civil Rights) (XIV Retaliation 42 U.S.C. § 405) and all prior cases. 
         
The district court concluded that the complaint, even read generously, contained only 
bare legal conclusions and lacked sufficient facts to state a plausible claim for relief. See 
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). It accordingly dismissed the complaint for 
failure to state a claim upon which relief can be granted, see Federal Rule of Civil 
Procedure 12(b)(6). In keeping with this court’s advice in cases such as Luevano v. Wal‐
Mart Stores, Inc., 722 F.3d 1014, 1022 (7th Cir. 2014), the court gave Jennings 14 days in 
which to show cause why the case should not be dismissed on that basis.   
 
        Jennings filed nothing in response to the court’s invitation, and so on January 25, 
2016, it entered a judgment under Rule 58 dismissing the action. Jennings has appealed 
from that order, but her appellate brief neither corrects the flaws that the district court 
identified nor does it make a coherent argument showing why reversal might be 
appropriate. We therefore AFFIRM the judgment of the district court.